 R. L. POLE & COMPANY181Uponthe basis of the above findings of fact, and upon the entirerecord in thecase,Imake the followingCONCLUSIONS OF LAW1Sierra Furniture Company is engaged in commerce within the meaning ofthe ActLocal 208 and Local123 are, each of them,labororganizationswithin themeaning of Section2(5) of the Act3By picketingthe premises of Sierrawithan object of obtaining recognition anda contract as the bargaining representative of Sierraemployees when they did notrepresent amajority ofthe said employees,Respondents restrained and coercedemployees in the exercise of rights guaranteedthem by Section 7 of the Act, theiebyviolating Section 8(b)(1) (A) of the Act4 By appeals to customers and potential customers of Sierra not to do businesswith the latter while thestrike against Sierra was in progress,withan objective ofrequiring Sierra to recognize Respondents as exclusive representative of Sierraemployees and to make a contract with Respondentswhen theydid not represent amajorityof the said employees,Respondents restrained and coerced employees inthe exercise of rights guaranteedthem bySection 7of the Act, thereby violatingSection8(b)(1)(A) of the Act5The aforesaid unfair labor practices are unfairlaborpractices affecting com-mercewithin themeaning of Section2(6) and (7) of the Act6Respondentsdid not cause or attempt to cause Sierra to discriminate againstits employees in violation of Section 8(a) (3) of theAct, and thereforedid not engagein conduct violative of Section8(b)(2) of the Act[Recommendations omitted from publication IR. L. Polk&CompanyandOffice Employees InternationalUnion,AFL-CIO,Petitioner.Case No 9-RC-3561Novem-ber 17, 1959SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued by theBoard on May 14, 1959,1an election by secret ballot was conductedon June 12, 1959,under the direction and supervision of the RegionalDirector for the Ninth Region,among the employees in the unit here-tofore found appropriateFollowing the election,the parties werefurnished a tallyof ballots which showed that of approximately 800eligible voters, 639 voted,of which 333 valid ballots were cast for, and9,97 were cast against, the Petitioner, 5 ballots were void,and 9 ballotswere challengedThereafter,the Employer filed timely objectionsto conduct affecting the results of the electionIn accordancewiththe Board's Rules and Regulations the RegionalDirector conducted an investigation and on September 10, 1959, issuedand served upon the parties his report on objections in which he recom-mended that one objection be sustained,that the election be set aside,i 123 NLRB 1171125 NLRB No 21535828-60-vol 125-13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that a new election be ordered.The Petitioner filed exceptionsto the Regional Director's report together with a supporting brief,and the Employer filed a reply brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].In objection No. 1, the Employer alleged that immediately beforethe election the Petitioner distributed a circular to eligibles whichcontained material misrepresentations as to wage and fringe benefitsreceived by employees in another plant of the Employer in whichthe Petitioner had a collective-bargaining contract, resulting in con-fusion which precluded a free choice by the employees in the elec-tion.2The Employer further alleged that because of its timing anadequate reply was not possible.The investigation revealed the fol-lowing facts : The circular in question was one of a series of preelec-tion documents distributed by the parties in which various contentionswere made as to the benefits received by the Employer's nonunionCincinnati plant involved herein and its unionized plants, includingitsTrenton, New Jersey, plant represented by Local 32 of the Peti-tioner.In a letter distributed to all its employees on June 5, 1959,the Employer stated its preference for no union and presented adetailed statistical summary comparing wage increases and fringebenefits received by its unionized plants as compared with its non-union Cincinnati plant.The letter notedinter aliathat seven paidholidays were granted at all its plants and that no general wage in-crease had been put into effect during 1958 at its Trenton, New Jersey,plant.The letter concluded : "When we look at the record, it is quiteclear we have a good thing here in Cincinnati.We do not know whatthe future will bring, but when the past shows what has been accom-plished without a Union, we can ask : What could a Union have doneto improve the record? ...."On June 10 and 11, 1959, the Petitioner answered the Employer'sletter in a printed bulletin distributed to employees which statedinteralia,"In the Polk Company at TRENTON, N.J. where the Employeeshave their OEIU UNION for MANY YEARS with PLEASANTRELATIONS . . . THEY DID get a RAISE in 1958... as theyDID in PREVIOUS YEARS. . The CONTRACT RECORDPROVES it.When Mr. Wollenzin stated they DID NOT get aWAGE INCREASE in 1958 ... he either DELIBERATELY2As no exceptions were made as to the Regional Director's overruling the Employer'sobjectionsNos. 2, 3,4, and 5, we shall adopt his recommendationspro forma. R. L. POLK & COMPANY183LIED ... or he is in COMPLETE IGNORANCE as to what isGOING ON in the Polk Empire." Below this, there was a headingentitled "RECEIVED ADDITIONAL BENEFITS TOO," whichlisted various other alleged benefits received under the 1958 Trentoncontract including "8 PAID HOLIDAYS."In an office memorandum distributed to employees on June 11,1959, the Employer denied the accuracy of the Petitioner's above-mentioned statement stating that the contract shows that at its Tren-ton, New Jersey, plant, there was no general wage increase in 1958 andthat there were seven not eight paid holidays.Attached to the memo-randum was a document entitled "HERE IS THE TRUTH," whichcontained a facsimile of portions of the 1957 and 1958 contracts forthe Trenton plant, showing as signatories thereto C. A. Wollenzin,Jr., the Employer's industrial relations director, and the officials ofLocal 32 of the Petitioner.The wage rates of several selected jobclassifications were listed for both years and showed no change. Therewere also listed for both years six paid holidays.At the conclusion ofthe attached facsimile was a statement sworn to before a notary publicby its general manager that the portions of the contract reproducedwere true and exact copies, and the record establishes such to be thefact.On June 12, 1959, the day of the election, the Petitioner distributeda mimeographed handbill entitled, "Has Perjury Been Committed?OEIU to Investigate" and which then went on to state, "Now doesn'tCOMMON SENSE tell you that, if the SUPPOSEDLY reproducedTRENTON CONTRACT WERE TRUE, the GREEDY MONEYHUNGRY Polk Company would JUMP at the OPPORTUNITY toGive it to you CINCINNATI POLK EMPLOYEES? .... In-stead, they are trying desperately to DENY you the SUPPOSEDLYTERRIBLY BAD CONTRACT. Yes, in one voice they say ...don't VOTE for the OEIU ... their CONTRACT will put us outof Business ... We ask you : Did you ever hear such DOUBLETALK . . . such LIES?" The main part of the handbill was de-voted to a cartoon in which C. A. Wollenzin is depicted as telling theEmployer's lawyer to make up "the BIG LIE about the Trenton CON-TRACT." and the Attorney agreeing to make up the "FALSE CON-TRACT STATEMENT." The handbill contained no facts or figuresabout wage rates or paid holidays.The Regional Director, relying on the doctrine enunciated in theGummed Products Companycase,' found that the Petitioner's hand-8112 NLRB 1092. 184DECISIONSOF NATIONALLABOR RELATIONS BOARDbill of June 12 was, in effect, a reiteration of material misrepresenta-tions of facts peculiarly within the knowledge of the Petitioner andunder such circumstances as to confuse employees who did not havesufficient knowledge of the true facts which would have enabled themto properly evaluate the misstatements.He therefore concluded thatthe Employer's objection No. 1 raised a substantial and materialissue with respect to the conduct of the election and recommendedthat the objection be sustained and the election be set aside.We donot agree.In our opinion theGummed Productscase is not here controlling.In that case upon the eve of the election there was reiteration offalse statements by the union involved, in the face of direct con-tradiction by the employer, with respect to wages contained in analleged contract entered into between such union andanotherem-ployer.In condemning such conduct, the Board recognized that un-like the employer, the union which was a party to the alleged contractwas in an "authoritative" position to know its exact terms and thattherefore, the employees would give greater than ordinary weight toits statements. In the instant case, however, there is no basis for con-cluding that the naked misleading assertions of the Petitioner wouldbe given more weight by the employees than the contrary statementsand documentary proof submitted by the Employer with respect tothe terms of its own contract for the Trenton plant.While we do notcondone the Petitioner's campaigning tactics we are satisfied that theEmployer's letters and authenticated documentary evidence ade-quately presented its side of the facts and that the employees them-selveswere abletoappraise the misrepresentations in the union'shandbill of June 12 as propaganda' The fact that the Employer'sstatements preceded the Petitioner's handbill is immaterial, since theEmployer was not entitled to the last word as a matter of right."Wetherefore overrule the Employer's objection.As we have overruled the objection to the election, and as the tallyof ballots shows that the Petitioner received a majority of the validballots cast, we shall certify the Petitioner as the collective-bargainingrepresentative of the employees in the appropriate unit.[TheBoard certified Office Employees InternationalUnion,AFL-CIO, as the designated collective-bargaining representative ofthe employees in the unit heretofore found appropriate.]* SeeHerder's, Incorporated,114 NLRB 751, 753;Hennametal, Inc.,119 NLRB 1236,1238-1239; ef.Bata Shoe Company, Inc.,116 NLRB 1239, 1242-1243.5CelaneseCorporation of America,121 NLRB 303.